Title: Report on the Petition of Jacob Bailey, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Petition of Jacob Bailey by an Order of the House of Representatives of the 25th of May 1790, thereupon respectfully Reports—
That the Secretary has caused inquiry to be made at the proper Office of the Treasury concerning the Case of the Petitioner, and has received the following Information Vizt.
The Commissioner for settling the Accounts of the Quarter-Master Department, was directed by the resolution of Congress of the 30th of October 1783 to settle the Accounts of Jacob Bailey, which he had against the United States, for money advanced, supplies furnished, and for Services rendered by him. Pursuant to this resolution the Commissioner did on the 6th of November 1783 make a Settlement with the Petitioner for Supplies &ca. to the St Francois Tribe of Indians, and for secret Services performed by him under instructions from the Commander in Chief. Upon this Settlement a balance of 2905 dollars was paid to the Petitioner upon his giving an Obligation to the Commissioner that no further Charge whatever, should be brought against the United States on account of the Indians.
It appears also, that his Accounts relative to the Quarter-Master Department have been settled in June 1790, upon which Settlement he received a balance of 1298 Dollars and 63 Cents, and that the Petitioner has moreover made other Settlements with several State Commissioners.
Upon this View of the Case, there does not appear to the Secretary any ground for the Interposition of Congress in favor of the Petitioner.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.

 